DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (U.S. Patent Application Publication No. 2019/0052842 A1) in view of Murad et al. (U.S. Patent Application Publication No. 2018/0260103 A1).
6.	Regarding Claim 1, Du discloses A data generator, (paragraph [0067] reciting “… Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media.” Electronic device corresponds to a data generator) comprising: 	circuitry; (paragraph [0067] reciting “… Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media.” 	Processor corresponds to circuity.)	and memory connected to the circuitry, wherein the circuitry, in operation: (paragraph [0067] reciting “… Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media.”)
	obtains sensing data from each of a plurality of moving bodies that (paragraph [0056] reciting “… The augmented obstacle map can be displayed in a vehicle which combines the camera views of multiple vehicles and stitches the views together in order to generate the top view, or bird's eye view, map.”  Multiple vehicles corresponds to a plurality of moving bodies.  Each moving vehicle has camera that are a plurality of sensors that sense the top down view which are the sensing data that is captured by each moving vehicle.)	and generates synthesized data by mapping the sensing data of the moving body into a virtual space, and (paragraph [0056] reciting “… The augmented obstacle map can be displayed in a vehicle which combines the camera views of multiple vehicles and stitches the views together in order to generate the top view, or bird's eye view, map.”  	Bird’s eye view is generated as an augmented obstacle map which corresponds to a virtual space.  The augmented obstacle map corresponds to a virtual space since it’s a 2D top view map of obstacles that are not visible in the real world field-of-view of the vehicle.)
	when generating the synthesized data, determines a position of the sensing data to be mapped into the virtual space, based at least on a position of the moving body in a real space corresponding to the sensing data. (paragraph [0054] reciting “Turning now to FIG. 5, an exemplary environment for cooperative detection and image generation 500 is shown. The system employed by a first vehicle 510 is operative to use a camera system, sensor system or other detection system to capture images and objects, such as vehicles or other road users, in its proximate area, to receive images and other data from other road uses, and to combine these images and data. The system may be further operative to generate a display of the combined data.”  	The images are from a proximate area, thus the position of the vehicle itself and position of other objects in proximity to the moving vehicle are captured and then stitched with other data for the synthesized 2D top view.  Thus the position of the vehicle and other vehicles delivering the top view are determined and them stitched together.)
	While not explicitly disclosed by Du, Murad discloses includes a plurality of sensors, the sensing data being configured based on results of sensing by the plurality of sensors; (paragraph [0012] recites “The method may further include receiving a plurality of images from a plurality of cameras disposed on a vehicle, transforming the plurality of images to form the top view image, and displaying the top view image.”  	Sensing data corresponds to the images and the plurality of sensors corresponds to the cameras.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du with Murad so that cameras on multiple cars are used to capture top view of individual cars which can then be transmitted to other vehicles to generated a bird’s eye view 2D image of the augmented obstacle image.  This is an obviously beneficial modification since cameras on cars are also mentioned in Du while Murad more explicitly discloses that each vehicle has multiple cameras to capture the images and generate individual top views.
7.	Regarding Claim 2, Murad further discloses The data generator according to claim 1, wherein each of the plurality of sensors is a camera, (paragraph [0012] recites “The method may further include receiving a plurality of images from a plurality of cameras disposed on a vehicle, transforming the plurality of images to form the top view image, and displaying the top view image.”  	Sensing data corresponds to the images and the plurality of sensors corresponds to the cameras.)
	Du further discloses and the circuitry obtains an image as the sensing data. (paragraph [0005] reciting “The present disclosure describes a system for displaying a space proximate to a vehicle comprising a camera for capturing a first image of a first field of view, a receiver for receiving a second image of a second field of view, a processor for aligning the first image and the second image and generating a combined image wherein the combined image is a top down view including the first field of view and the second field of view, and a display for displaying the combined image.”  Processor receives images from receiver.)
8.	Regarding Claim 7, Du further discloses The data generator according to claim 1, wherein when obtaining the sensing data, the circuitry: obtains the sensing data from each of the plurality of moving bodies in a predetermined positional relationship. (paragraph [0051] reciting “Turning now to FIG. 3 an exemplary system 300 for sharing data between vehicles is shown. The system may employ vehicle to vehicle (V2V), vehicle to infrastructure (V2I), vehicle to pedestrian (V2P) or vehicle to cloud (V2C) communications. Via V2X (including V2V, V2I and V2C), the different autonomous driving vehicles can share their unique capability which will result overall system performance improvement, from sensing, fusion, to planning and state management. In the exemplary information distribution system, a first vehicle 310 transmits a V2X safety message to a second vehicle 320.  …”  	The autonomous driving vehicles will have their own predetermined positional relationships during image data acquisition and sharing.)
9.	Regarding Claim 9, Du further discloses The data generator according to claim 1, wherein the circuitry: displays an image represented by the synthesized data onto a display. (paragraph [0056] reciting “…  The augmented obstacle map can be displayed in a vehicle which combines the camera views of multiple vehicles and stitches the views together in order to generate the top view, or bird's eye view, map.”
	paragraph [0058] reciting “…  This perspective view may be displayed on a video screen, an active rear view mirror, on a windshield or window.”)
10.	Regarding Claim 10, Du discloses A data generating method, (Abstract reciting “A system and method is taught for collaborative vehicle to all (V2X) communications to improve autonomous driving vehicle performance in a heterogeneous capability environment by sharing capabilities among different vehicles. …”) comprising: 
	obtaining sensing data from each of a plurality of moving bodies that (paragraph [0056] reciting “… The augmented obstacle map can be displayed in a vehicle which combines the camera views of multiple vehicles and stitches the views together in order to generate the top view, or bird's eye view, map.”  Multiple vehicles corresponds to a plurality of moving bodies.  Each moving vehicle has camera that are a plurality of sensors that sense the top down view which are the sensing data that is captured by each moving vehicle.)
	and generating synthesized data by mapping the sensing data of the moving body into a virtual space, (paragraph [0056] reciting “… The augmented obstacle map can be displayed in a vehicle which combines the camera views of multiple vehicles and stitches the views together in order to generate the top view, or bird's eye view, map.”  	Bird’s eye view is generated as an augmented obstacle map which corresponds to a virtual space.  The augmented obstacle map corresponds to a virtual space since it’s a 2D top view map of obstacles that are not visible in the real world field-of-view of the vehicle.)
	and wherein in the generating of the synthesized data, a position of the sensing data to be mapped into the virtual space is determined based at least on a position of the moving body in a real space corresponding to the sensing data. (paragraph [0054] reciting “Turning now to FIG. 5, an exemplary environment for cooperative detection and image generation 500 is shown. The system employed by a first vehicle 510 is operative to use a camera system, sensor system or other detection system to capture images and objects, such as vehicles or other road users, in its proximate area, to receive images and other data from other road uses, and to combine these images and data. The system may be further operative to generate a display of the combined data.”  	The images are from a proximate area, thus the position of the vehicle itself and position of other objects in proximity to the moving vehicle are captured and then stitched with other data for the synthesized 2D top view.  Thus the position of the vehicle and other vehicles delivering the top view are determined and them stitched together.)
	While not explicitly disclosed by Du, Murad discloses includes a plurality of sensors, the sensing data being configured based on results of sensing by the plurality of sensors; (paragraph [0012] recites “The method may further include receiving a plurality of images from a plurality of cameras disposed on a vehicle, transforming the plurality of images to form the top view image, and displaying the top view image.”  	Sensing data corresponds to the images and the plurality of sensors corresponds to the cameras.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du with Murad so that cameras on multiple cars are used to capture top view of individual cars which can then be transmitted to other vehicles to generated a bird’s eye view 2D image of the augmented obstacle image.  This is an obviously beneficial modification since cameras on cars are also mentioned in Du while Murad more explicitly discloses that each vehicle has multiple cameras to capture the images and generate individual top views.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Du, in view of Murad, and further in view of Lin et al. (U.S. Patent No. 9,251,410 B1).
12.	Regarding Claim 3, while the combination of Du and Murad does not explicitly disclose, Lin discloses The data generator according to claim 2, wherein when determining the position of the sensing data, the circuitry: extracts a feature point from the image which is the sensing data, and determines the position of the sensing data according to the feature point extracted and the position of the moving body in the real space corresponding to the sensing data. (col. 3, line 42 to col. 4, line 4 reciting “The image stitching module 210 is coupled to the top-view image-capturing device 110, the first side-view image-capturing device 120 and the second side-view image-capturing device 130 and is used to receive the top-view image, the first side-view image and the second side-view image captured by the image-capturing devices. Then, the image stitching module 210 stitches the top-view image, the first side-view image and the second side-view image into a wide-angle image or an ultra wide-angle image. The image stitching technology can use an image features extraction method, a spatial relation method or other technology to stitch the image. For example, as shown in FIG. 3, the image features extraction method is used to extract feature points from the top-view image 310, the first side-view image 320 and the second side-view image 330, respectively, such as the asterisks in the top-view image 310 and the first side-view image 320, and the diamonds in the top-view image 310 and the second side-view image 330. The image stitching module 210 obtains the corresponding relationship of the feature points by comparing the feature points, and stitches the top-view image 310, the first side-view image 320 and the second side-view image 330 into the ultra wide-angle image 340 according to the corresponding relationship. For another example, the spatial relation method is used to obtain a corresponding relationship according to positions in which the top-view image-capturing device 110, the first side-view image-capturing device 120 and the second side-view image-capturing device 130 are installed and stitch the top-view image 310, the first side-view image 320 and the second side-view image 330 into the ultra wide-angle image according to the corresponding relationship.”  	The feature points are extracted from different images and compared and then used to stitch the images together.  The position of the sensing data (images) relative to each other are determined based on the feature points which are used to stitch the image into a top view image that indicates relative positioning of the objects within the stitched images.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du and Murad with Lin so that the images are stitched teacher using feature points extracted from each image.  This is a beneficial modification as it allows for proper stitching of images and wherein the position of image data are merged in the proper positions.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Du, in view of Murad, and further in view of Lin et al. (U.S. Patent No. 9,251,410 B1).
14.	Regarding Claim 8, while the combination of Du and Murad does not explicitly disclose, Lin discloses The data generator according to claim 7, and when generating the synthesized data, the circuitry: generates a wide-area top-view image which is the synthesized data by mapping, into a two-dimensional space which is the virtual space, top-view images each of which is the sensing data obtained and each of the top-view images is an image of a surrounding area of the moving body corresponding to the top-view image when seen from above the moving body.  (col. 3, line 42 to col. 4, line 4 reciting “The image stitching module 210 is coupled to the top-view image-capturing device 110, the first side-view image-capturing device 120 and the second side-view image-capturing device 130 and is used to receive the top-view image, the first side-view image and the second side-view image captured by the image-capturing devices. Then, the image stitching module 210 stitches the top-view image, the first side-view image and the second side-view image into a wide-angle image or an ultra wide-angle image. The image stitching technology can use an image features extraction method, a spatial relation method or other technology to stitch the image. For example, as shown in FIG. 3, the image features extraction method is used to extract feature points from the top-view image 310, the first side-view image 320 and the second side-view image 330, respectively, such as the asterisks in the top-view image 310 and the first side-view image 320, and the diamonds in the top-view image 310 and the second side-view image 330. The image stitching module 210 obtains the corresponding relationship of the feature points by comparing the feature points, and stitches the top-view image 310, the first side-view image 320 and the second side-view image 330 into the ultra wide-angle image 340 according to the corresponding relationship. For another example, the spatial relation method is used to obtain a corresponding relationship according to positions in which the top-view image-capturing device 110, the first side-view image-capturing device 120 and the second side-view image-capturing device 130 are installed and stitch the top-view image 310, the first side-view image 320 and the second side-view image 330 into the ultra wide-angle image according to the corresponding relationship.”  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du and Murad with Lin so that the images are stitched teacher using feature points extracted from each image.  This is a beneficial modification as it allows for proper stitching of images and wherein the position of image data are merged in the proper positions.
	While the combination of Du, Murad, and Lin does not explicitly disclose, Correa discloses from wherein each of the plurality of moving bodies is a vehicle, the plurality of moving bodies are arranged in a line and move in line with each other in the predetermined positional relationship, a corresponding one of the plurality of moving bodies arranged in the line; (see FIG. 1 wherein 3 vehicles on the left lane are travelling in a straight line.  Therefore, the vehicles in Du can also travel in same line and share top view images to generate the bird’s eye view image.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du, Murad, and Lin so that the vehicles are traveling in a single straight line and generate the top views that are stitched together.  This is an obviously beneficial modification since vehicles are often required to travel in a single line in a single lane.

Allowable Subject Matter
15.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites the limitation wherein the circuitry further: obtains, from each of the plurality of moving bodies, position information at a time when the sensing data of the moving body is generated, the position information indicating the position of the moving body in the real space; and when generating the synthesized data, determines the position of the sensing data in the virtual space obtained from the moving body, based on the position indicated by the position information of the moving body which is not disclose nor suggested by the cited references, singly or in combination.
17.	Claim 5 recites the limitation The data generator according to claim 1, wherein the circuitry further: obtains, from each of the plurality of moving bodies, direction information at a time when the sensing data of the moving body is generated, the direction information indicating a traveling direction of the moving body; and when generating the synthesized data, determines a direction of the sensing data in the virtual space obtained from the moving body, based on the traveling direction indicated by the direction information of the moving body which is not disclose nor suggested by the cited references, singly or in combination.
18.	Claim 6 recites the limitation The data generator according to claim 1, wherein the circuitry: when obtaining the sensing data, cyclically obtains, from each of the plurality of moving bodies, the sensing data and time information indicating a time at which the sensing data is generated; and when generating the synthesized data: selects, from the sensing data obtained cyclically from the moving body, particular sensing data generated at a time in a predetermined period, and maps the particular sensing data selected into the virtual space, the time in the predetermined period being indicated by the time information corresponding to the sensing data which is not disclose nor suggested by the cited references, singly or in combination.

CONTACT 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611